                                            Case 5:20-cv-05665-LHK Document 20 Filed 01/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12       MINJONG KIM,                                       Case No. 20-CV-05665-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER STAYING CASE AND
                                                                                              CONTINUING CASE MANAGEMENT
                                  14              v.                                          CONFERENCE
                                  15       DANIEL N. KING; STATE FARM                         Re: Dkt. Nos. 9, 10, 18, 19
                                           MUTUAL AUTOMOBILE INSURANCE
                                  16       CO.; and Does 1–10,
                                  17                    Defendants.

                                  18
                                              On September 4, 2020, Defendant State Farm Mutual Automobile Insurance moved to stay
                                  19
                                       the instant case until the completion of contractual arbitration of the underlying underinsured
                                  20
                                       motorist claim. ECF Nos. 9 (notice of motion), 10 (memorandum of points and authorities).1 On
                                  21
                                       January 4, 2021, Plaintiff consented to the motion to stay. ECF No. 18. Accordingly, the Court
                                  22
                                       stays the instant case. The Clerk shall administratively close the file. This is a purely
                                  23

                                  24

                                  25   1Defendant’s motion to stay contains a notice of motion paginated separately from the
                                  26   memorandum of points and authorities in support of the motion. ECF Nos. 9, 10. Civil Local Rule
                                       7-2(b) provides that the notice of motion and points and authorities should be contained in one
                                  27   document with the same pagination.
                                  28                                                      1
                                       Case No. 20-CV-05665-LHK
                                       ORDER STAYING CASE AND CONTINUING CASE MANAGEMENT CONFERENCE
                                          Case 5:20-cv-05665-LHK Document 20 Filed 01/15/21 Page 2 of 2




                                   1   administrative procedure that does not affect the rights of the parties.

                                   2          Moreover, on January 14, 2021, the parties filed a stipulation to vacate the initial case

                                   3   management conference if the motion to stay is granted. ECF No. 19. The Court DENIES the

                                   4   stipulation. The Court continues the February 3, 2021 initial case management conference to June

                                   5   16, 2021. The parties shall file a joint case management statement by June 9, 2021.

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: January 15, 2021

                                   9                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      2
                                       Case No. 20-CV-05665-LHK
                                       ORDER STAYING CASE AND CONTINUING CASE MANAGEMENT CONFERENCE
